Plaintiff in error filed petition in error with case-made attached on the 27th day of January, 1936, and on the 7th day of April, 1936, filed brief which reasonably supports the allegations of the petition in error. Defendant in error has filed no brief, nor offered any excuse for such failure.
The cause is, therefore, reversed and remanded, with directions to vacate the judgment granting the permanent injunction and to enter judgment for the defendant.
McNEILL, C. J., and BAYLESS, WELCH, PHELPS, and CORN, JJ., concur.